United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1892
                                    ___________

Jesse Ball,                              *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
United States of America,                *
                                         *      [PUBLISHED]
              Appellee.                  *
                                    ___________

                            Submitted: September 6, 1999
                                Filed: October 7, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jesse Ball filed a postconviction motion for the return of $776 in United States
currency in the district court where he had been criminally tried and convicted of drug
trafficking offenses. The government argued that the motion should be denied as moot
because the currency had been seized by the St. Louis Metropolitan Police Department
and was never in the United States government’s custody. The court wrote “Request
denied for lack of jurisdiction” on the motion.

       Later, Ball again moved for the return of the seized property, arguing that the
district court had jurisdiction. After the government reminded the court that it had
denied the previous motion for lack of jurisdiction, the court entered an order denying
Ball’s motion for lack of jurisdiction and ordering the clerk of court not to accept
further motions for return of property.

       On appeal, Ball argues that the district court erroneously concluded that it lacked
jurisdiction. Ball concedes in his brief that the currency was seized pursuant to a state
court issued search warrant and that it was never introduced or used against him as
evidence during his federal trial. (Appellant's Br. at unnumbered page 4.) See United
States v. Huffhines, 986 F.2d 306 (9th Cir. 1993) (Rule 41 jurisdiction in federal court
reaches only so far as state searches with direct federal authorization. The federal
government is not accountable for state seized items that it never possessed or used as
evidence.) (Relied on in United States v. Woodall, 107 F.3d 876, 1997 WL 53052 (8th
Cir. 1997) (unpublished)). Ball contends the government had constructive possession
of the currency. The government responds that regardless of whether the court’s first
ruling was correct, Ball did not appeal it, and therefore may not challenge it in this
appeal from the denial of his second motion.

       We disagree. As a postconviction motion for return of seized property is treated
as a civil equitable action, see Thompson v. Covington, 47 F.3d 974, 975 (8th Cir.
1995) (per curiam), it is subject to the Federal Rules of Civil Procedure. The district
court’s first ruling, which was handwritten on Ball’s motion, was not an effective final
judgment because it did not satisfy the separate-document requirement. See Fed. R.
Civ. P. 58. We enforce the requirement because Ball would otherwise lose his right to
appeal. See Sanders v. Clemco Indus., 862 F.2d 161, 166-67 (8th Cir. 1988).

       We construe the district court’s separate written order denying Ball’s second
motion for lack of jurisdiction as a final judgment, giving this court jurisdiction over the
appeal, and presenting the question whether the district court correctly concluded that
it lacked jurisdiction. See McAdams v. Reno, 64 F.3d 1137, 1141 (8th Cir. 1995)
(dismissal for lack of jurisdiction is reviewed de novo).

                                            -2-
       We conclude that the district court had jurisdiction over Ball’s motion for return
of the money because it was the court in which he had been criminally tried. See
Thompson, 47 F.3d at 975. We also conclude that the mootness argument advanced
by the government in its response to Ball’s first motion was incorrect, as the
government appears to acknowledge on appeal. See id. (motion for return of seized
property not mooted by government’s assertion that it cannot locate property); United
States v. Burton, 167 F.3d 410, 410-11 (8th Cir. 1999) (district court denied motion for
return of seized property because government asserted that it never had custody of
property; reversed and remanded because district court did not receive evidence to
determine who had custody or possession of property).

      Accordingly, we reverse the judgment of the district court and remand for further
proceedings consistent with this opinion to determine whether or not the government
ever possessed the currency.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-